DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The 9-page information disclosure statement filed 8/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the struck-through information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10 and 18-23 of U.S. Patent No. 10,384,084 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the instant limitations, and including the intended-use elements in patented claim 1 as positively recited elements, i.e. as in patented claims 18 and 21-23, would have been obvious to an artisan before the effective filing date of the claimed invention in order to encompass the entire system within patented claim 1 for a more comprehensive claim.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 21-23 of U.S. Patent No. 10,384,084 B2 in view of Burns (US 7,093,302 B1; hereinafter “Burns”). As discussed above, including  in view of Burns (e.g. Fig. 3, col. 5) in order to provide the expected result of an easily connected/ disconnected/recognizable second coupler for holding the control mount in contact with the chin bar to maintain interaction/connection between the control member and the user input sensor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-11) recites the limitation "said peripheral device" in line 12.  There is insufficient antecedent basis for this limitation in ventilation assembly".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6, lines 1-2 recite “further comprising a control member moveably coupled to said control mount on said environment side,” but it is understood in light of the specification that this is actually the same control member as claim 1, line 11, and claim 6, lines 3-5 recite the same limitations as claims 3-4, but claim 6 depends from claims 3-4 by way of claim 5, such that claim 6 does not recite any additional structure and/or further limit the subject matter of the claims upon which it depends. Claim 10 merely recites the definition of a photodetector, i.e. a sensor that provides a signal based on detected light, which is inherent in the photodetector recited in claim 9, and thus does not further limit claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Interpretation
The direction “proximally” in claim 18 is understood be inward/towards the wearer in use.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “encoder element” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude et al. (US 2009/0151054 A1; hereinafter “VanDerWoude”) in view of  Dillon et al. (US 8,020,552 B2; hereinafter “Dillon”) and Kremer et al. (US 2013/0087544 A1; hereinafter “Kremer”).
Regarding claim 12, VanDerWoude discloses a protective apparel system (personal protection system 20) (Figs. 1, 2, 12 and 13) comprising: 
a surgical helmet (head unit 22) to be worn over the head of a wearer (Figs. 1-2), said surgical helmet comprising: 
a peripheral device (ventilation fan 36); 
a chin bar (chin bar 32); and 
a user input sensor (fan control buttons 102 comprehend an input sensor because they accept/sense user input in the form of the pressure required to depress the buttons) at least partially disposed in said chin bar (Figs. 12-13; para [0042]); 
a surgical garment (protective covering 24) configured to be at least partially disposed over said surgical helmet to provide a microbial barrier between a medical environment and a wearer, said surgical garment having a wearer side and an environment side, and said surgical garment comprising a surgical fabric (Fig. 1; paras [0026-27]).
a control mount integral with said surgical garment such that said control mount forms at least a portion of said microbial barrier, said control mount configured to couple to said chin bar of said surgical helmet on said wearer side; and 
a control member movably coupled to said control mount on said environment side, said control member being manipulatable by the wearer to control operation of said peripheral device through manipulation of said control member.  
However, Dillion teaches that it was known in the surgical-garments-with-helmets art before the effective filing date of the claimed invention to have a control member (power switch 23 and/or knob 15) that is located outside of the garment and that manipulatable by the wearer to control operation of the peripheral device through manipulation of said control member (Figs. 1-3; col. 4, lines 46-55; col. 4, lines 65-67 and col. 7, lines 7-12), and Kremer teaches that it was known in the art of control mounts for internally-located garment peripheral devices to have a control mount (molding 5) (Figs. 1-4b) integral with a garment (comprising outer shell 7) (paras [0030-35]) such that said control mounts forms at least a portion of the barrier that is provided by the outer layer of the garment (Figs. 1 and 4a&b; para [0035]); wherein said control mount is configured to couple to an internally-located peripheral device control panel (control unit 18 with operating interfaces 19, 20 and comprising second molding 13) (paras [0037-38]) on the wearer side (Fig. 10c); and a control member moveably coupled to said control mount on said environment side (Fig. 4a, where the buttons can be moved/pressed down), said control member being manipulatable by the wearer to control operation of the peripheral device through manipulation of said control member (paras [0032] and [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of VanDerWoude to comprise a control mount integral with said surgical garment such that said control mounts forms at least a portion of said microbial barrier, wherein said control mount is configured to couple to said chin bar of said surgical helmet on said wearer side; and a control member moveably coupled to said control mount on said environment side, said control being manipulatable by the wearer to control operation of the peripheral device through manipulation of said control member as taught by Dillon and Kremer, thus providing a control member that is located on the environment side of the garment to couple to and interface with the internally-located control panel 100 of VanDerWoude, in order to provide the expected result of an easier-to-see/manipulate control member (by virtue of it being externally located/mounted on the overlying surgical garment) that maintains the microbial barrier and functions with the control panel of an existing helmet unit (by fixedly overlaying the existing control panel), i.e. by providing external buttons on the garment that correspond to the internal buttons on the helmet.
Regarding claim 13, VanDerWoude in view of Dillion and Kremer teaches the protective apparel system of claim 12, wherein VanDerWoude as modified view of Dillion and Kremer to include external buttons on the garment that correspond to the wherein said control member (i.e. the external button(s)) is configured to move relative to said user input sensor (i.e. the internal button(s)) such that said user input sensor is capable of determining manipulation of said control member by the wearer (the internal button(s) are pressed down after the corresponding external button(s) is/are pressed down far enough to contact and depress the internal button(s)) to control operation of said peripheral device (VanDerWoude para [0042]).

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude in view of Macher et al. (US 2011/0049117 A1; hereinafter “Macher”), Dillion and Kremer. 
Regarding claim 15, VanDerWoude discloses a protective apparel system (personal protection system 20) (Figs. 1, 2, 12 and 13) comprising: 
a surgical helmet (head unit 22) to be worn over the head of a wearer (Figs. 1-2), said surgical helmet comprising: 
a peripheral device (ventilation fan 36); 
a user input sensor (fan control buttons 102 must be connected to something that comprehends an input sensor because they accept user input in the form of the pressure required to depress the buttons that is sensed by something in the electrical control system); 
a wearable surgical garment (protective covering 24) removably coupled to said surgical helmet and configured to provide a microbial barrier between a medical environment and a wearer, said surgical garment defining an environment side and a wearer side, said surgical garment comprising a surgical fabric (Figs. 1 and 8-11; paras [0026-27]).
VanDerWoude does not give any operational details regarding the control buttons 102, such that VanDerWoude is silent regarding an emitter capable of producing a signal that is detectable by said user input sensor. However, Macher demonstrates that an emitter (the source of electricity necessarily connected to one of the two strip conductors within each of the push button interfaces/contacts 61,61’) (Figs. 3-4b; paras [0024-25] and [0041-44]) capable of producing a signal (the electrical signal that is sensed by the time control means when the two strip conductors are connected in an electrically conducting manner upon contact elements 56,56’ touching contact elements 61,61’, see paras [0043-44]) that is detectable by a user input sensor (time control means 63) was a well-known push button configuration before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the push button control interface of VanDerWoude to include an emitter capable of producing a signal that is detectable by said user input sensor as taught by Macher, in order to utilize a known push button configuration to provide the expected result of a functional push button control panel, particularly one that avoids responses to errant touches (Macher, paras [0025] and [0044])
While VanDerWoude further teaches control panel (100) being manipulatable by the wearer to control operation of the peripheral device (para [0042]), VanDerWoude is silent regarding a control mount integral with said surgical garment such that said control mounts forms at least a portion of said microbial barrier, said control mount comprising a first coupler and a second coupler, said first coupler is at least partially disposed on said environment side of said surgical garment and said second coupler is at least partially disposed on said wearer side of said surgical garment; and 
a control member coupled to said control mount by said first coupler on said environment side of said surgical garment, said control member being manipulatable by the wearer to control operation of said peripheral device through manipulation of said control member; and 
wherein said second coupler is configured to removably engage said surgical helmet to couple said surgical garment to said surgical helmet on said wearer side.
However, Dillion teaches that it was known in the surgical-garments-with-helmets art before the effective filing date of the claimed invention to have a control member (power switch 23 and/or knob 15) that is located outside of the garment and that manipulatable by the wearer to control operation of the peripheral device through manipulation of said control member (Figs. 1-3; col. 4, lines 46-55; col. 4, lines 65-67 and col. 7, lines 7-12), and Kremer teaches that it was known in the art of control mounts for internally-located garment peripheral devices to have a control mount (molding 5) (Figs. 1-4b) integral with a garment (comprising outer shell 7) (paras [0030-35]) such that said control mounts forms at least a portion of the barrier that is provided by the outer layer of the garment (Figs. 1 and 4a&b; para [0035]), said control mount comprising a first coupler (carrier element 11) and a second coupler (retaining element 9) (Kremer Figs. 2 and 4a), said first coupler is at least partially disposed on said environment side of said surgical garment (Kremer Fig. 4a) and said second coupler is at least partially disposed on said wearer side of said surgical garment (Kremer Fig. 4a); and a control member (first and/or second operating element 3, 4) coupled to said control mount by said first coupler on said environment side (Fig. 4a; para [0035]), said control member being manipulatable by the wearer to control operation of said peripheral device through manipulation of said control member (paras [0032] and [0038]), and wherein said second coupler is configured to removably engage an internally-located peripheral device control panel (control unit 18 with operating interfaces 19, 20 and comprising second molding 13) (paras [0037-38]) to couple said garment to said peripheral device control panel on said wearer side (Figs. 10a-c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of VanDerWoude to comprise a control mount integral with said surgical garment such that said control mounts forms at least a portion of said microbial barrier, said control mount comprising a first coupler and a second coupler, said first coupler is at least partially disposed on said environment side of said surgical garment and said second coupler is at least partially disposed on said wearer side of said surgical garment; and a control member coupled to said control mount by said first coupler on said environment side of said surgical garment, said control member being manipulatable by the wearer to control operation of said peripheral device through manipulation of said control member; and wherein said second coupler is configured to removably engage said surgical helmet to couple said surgical garment to said surgical helmet on said wearer side as taught by Dillon and Kremer, thus providing a control 
Regarding claim 17, VanDerWoude in view of Macher, Dillion and Kremer teaches the protective apparel system of claim 15, wherein VanDerWoude as modified by Macher further discloses/teaches wherein said surgical helmet further comprises a chin bar (chin bar 32) (VanDerWoude Fig. 12); 
wherein said user input sensor is at least partially disposed in said chin bar and said emitter is at least partially disposed in said chin bar (VanDerWoude Fig. 12, in view of the buttons 102 and associated circuitry components as discussed above being at least partially disposed in said chin bar).
Regarding claim 20, VanDerWoude in view of Macher, Dillion and Kremer teaches the protective apparel system of claim 15, wherein Macher further educates  VanDerWoude to further comprise a controller (electronic control circuit 62) (Macher para [0044]) in communication with said user input sensor (buttons 102 with time control means 63); 
wherein said user input sensor is configured to provide a sensor input signal to said controller based on the manipulation of said control member (Macher paras [0043-44]); and 
wherein said controller is configured to control an operational characteristic of said peripheral device based on said sensor input signal (Macher paras [0025] and [0043]), in order to provide the predictable result of a known means (i.e. an electronic controller) for controlling the fan of VanDerWoude based on the push button controls thereof.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude in view of Dillion, Kremer and Macher as applied to claim 15 above, and further in view of Burns (US 7,093,302 B1; hereinafter “Burns”).
Regarding claims 18 and 19, VanDerWoude in view of Macher, Dillion and Kremer teaches the protective apparel system of claim 17, but VanDerWoude in view of Macher, Dillion and Kremer is silent regarding wherein said control mount defines a protrusion on the wearer side of said microbial barrier that projects proximally; 
wherein said second coupler is disposed on said protrusion; and 
wherein said chin bar further comprises a recess configured to receive a portion of said protrusion and a coupling device configured to engage said second coupler to removably couple said surgical garment to said surgical helmet, 
or vice versa, wherein said control mount defines a recess on the wearer side of said microbial barrier; and 
wherein said chin bar further comprises a complementary shaped protrusion configured to be at least partially disposed in said recess when said surgical garment is coupled to said surgical helmet.
 define a protrusion (the post portion of attachment means 12) on the wearer side that projects proximally (Figs. 2-3); wherein a coupler (flange portion 46) is disposed on said protrusion (Fig. 3); and 
wherein an associated component (face seal 32) further comprises a recess (receptacle portion 41) configured to receive a portion of said protrusion and a coupling device (the snap-fit flange around the opening of receptacle portion 41) configured to engage said second coupler to removably couple said components (Fig. 3; col. 5), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the connection between the control mount and the chin bar taught by VanDerWoude in view of Kremer to be achieve via a snap connection as taught by Burns (as a functional substitute of the snap connection disclosed by Kremer), with the male part of the snap connection on the control mount and the female part on the chin bar such that said control mount defines a protrusion on the wearer side of said microbial barrier that projects proximally; wherein said second coupler is disposed on said protrusion; and wherein said chin bar further comprises a recess configured to receive a portion of said protrusion and a coupling device configured to engage said second coupler to removably couple said surgical garment to said surgical helmet, or vice versa, i.e. such that said control mount defines a recess on the wearer side of said microbial barrier; and wherein said chin bar further comprises a complementary shaped protrusion configured to be at least partially disposed in said recess when said surgical garment is coupled to said surgical helmet (since it has been .

Allowable Subject Matter
Claim 1 would be allowable upon acceptance of a proper Terminal Disclaimer if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 7-9, 11, 14 and 16 would be allowable upon acceptance of a proper Terminal Disclaimer if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching an external control button corresponding to internal control button in a respiratory garment: Rehner et al. (DE 102016121824 A1; Figs. 4 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785